Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “said reusable cartridge is enclosed in the brewing machine,, said port nozzle injecting liquid from the liquid injector” in line 17, rendering the claim indefinite. It is unclear of the meaning. For examination purposes, examiner interprets “said reusable cartridge is enclosed in the brewing machine,, said port nozzle injecting liquid from the liquid injector” as "said reusable cartridge is enclosed in the brewing machine, said port nozzle injecting liquid from the liquid injector”.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination the suggest change will be assume unless otherwise state.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject
Independent Claim 1 would be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth Note: The examiner try to contact attorney Jimmy Mark Gilbreth (#33388) several times for an examiner’ amendment, but did not get any result. 
Regarding Independent Claim 1, the prior art of record Peterson et al. (US 3,490,356) disclose a reusable cartridge configured for being enclosed in a brewing machine, said brewing machine having a discharge needle and a liquid injector, said reusable cartridge comprising:
a housing  having a liquid impermeable frame (a housing- brew basket 23 having a liquid impermeable frame with side wall 24 and ribs 25 on the bottom wall, Fig 1, Col 4 line 40-41) defining at least one opening (opening 26, Fig 1, Col 4 line 43), with a filter material spanning said opening (a filter paper cup 28 spanning the opening 26, Fig 1, Note: The Examiner interprets spanning as “to extend over or across” according to Dictionary.com) to form a liquid exit, said liquid impermeable frame and said filter material defining a material holding space having an entrance thereto (an entrance from the top, Fig 1), said housing further defining a discharge needle space configured to receive the discharge needle without the discharge needle piercing the reusable cartridge when the reusable cartridge is enclosed in the brewing machine (a discharge needle space defined by where the discharge head 20 located are capable of receive a discharge needle without the needle piercing the reusable cartridge when the cartridge is enclosed in the brewing machine, Fig 1); and,
a lid operable to seal the entrance (operable lid 21 and 22 seal the top of 23, Fig 1), said lid operable in an open position to allow access through the entrance to the material holding space (an open position while placing the grounds in, Fig 1), said lid defining a liquid entry port into the material holding space (Fig 1), said liquid entry port 
However, none of the prior art of record teach the limitation “a lid operable to seal the entrance is hingely attached to the housing” as claimed, and there is no motivation found to further modify the prior art to obtain the claimed limitations.  As such, Claim 1 is allowed. 
Regarding Independent Claim 2, the prior art of record Peterson et al. (US 3,490,356) disclose a reusable cartridge configured for being enclosed in a brewing machine, said brewing machine having a discharge needle and liquid injector, said reusable cartridge comprising:
a housing having a liquid impermeable frame defining a bottom and a side wall extending upward from the bottom (a housing- brew basket 23 having a liquid impermeable frame with side wall 24 and ribs 25 on the bottom wall, Fig 1, Col 4 line 40-41), with at least one opening (opening 26, Fig 1, Col 4 line 43), with a filter material spanning said opening (a filter paper cup 28 spanning the opening 26, Fig 1, Note: Examiner interprets spanning as “to extend over or across” according to Dictionary.com) 
a lid operable to seal the entrance (operable lid 21 and 22 seal the top of 23, Fig 1), said lid operable in an open position to allow access through the entrance to the material holding space (an open position while placing the grounds in, Fig 1), said lid defining a liquid entry port into the material holding space (Fig 1), said liquid entry port comprising a port nozzle extending into said material holding space past the fill line (comprising nozzle means 40 and fluid deflector means 50 into material holding space, Figs 1 and 3-11), said liquid entry port receiving the liquid injector (receiving discharge line 43 and connecting means 42, Fig 1) with at least a portion of the liquid injector extending into said port nozzle (discharge line 43 and connecting means 42extending into nozzle means 40 and fluid deflector means 50, Figs 1 and 3) when said reusable cartridge is enclosed in the brewing machine (a beverage brewing machine, Fig 1, Col 1 line 12), said port nozzle injecting liquid from the liquid injector below the fill line during a brewing cycle (see streams of water 30, Fig 2A).
Peterson et al. disclose the invention substantially as claimed, but is silent regarding with at least one opening defined in said side wall, with a filter material 
Bodum (US D563,161 S) teaches at least one opening defined in side wall of a holder, with a filter material spanning said opening to form a liquid exit out of the side wall (Figs 1-9); Bodum teaches the recited limitation for the purpose of providing more positionally diverse flow paths for the brewed liquid to escape (Abstract).
However, none of the prior art of record teach the limitation “a lid operable to seal the entrance is hingely attached to the housing” as claimed, and there is no motivation found to further modify the prior art to obtain the claimed limitations.  As such, Claim 2 are allowed.  
Regarding Independent Claim 3, the prior art of record Peterson et al. (US 3,490,356) disclose a reusable cartridge configured for being enclosed in a brewing machine, said brewing machine having a discharge needle and liquid injector, said reusable cartridge comprising:
a housing having a liquid impermeable frame (a housing- brew basket 23 having a liquid impermeable frame with side wall 24 and ribs 25 on the bottom wall, Fig 1, Col 4 line 40-41) defining at least one opening (opening 26, Fig 1, Col 4 line 43), with a filter material spanning said opening (a filter paper cup 28 spanning the opening 26, Fig 1, Note: The Examiner interprets spanning as “to extend over or across” according to Dictionary.com) to form a liquid exit, said liquid impermeable frame and said filter material defining a material holding space having an entrance thereto (an entrance from the top, Fig 1), said housing further defining a discharge needle space configured to receive the discharge needle without the discharge needle piercing the reusable 
a lid operable to seal the entrance (operable lid 21 and 22 seal the top of 23, Fig 1), said lid operable in an open position to allow access through the entrance to the material holding space (an open position while placing the grounds in, Fig 1), said lid defining a liquid entry port into the material holding space (Fig 1), said liquid entry port receiving the liquid injector (receiving discharge line 43 and connecting means 42, Fig 1) when said reusable cartridge is enclosed in the brewing machine (a beverage brewing machine, Fig 1, Col 1 line 12), liquid injector injecting liquid through the liquid entry port and into the material holding space during a brewing cycle (see streams of water 30, Fig 2A).
However, none of the prior art of record teach the limitation “a lid operable to seal the entrance is hingely attached to the housing” as claimed, and there is no motivation found to further modify the prior art to obtain the claimed limitations.  As such, Claim 3 are allowed.  
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761
/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761